Citation Nr: 1300321	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  11-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for basal cell carcinoma of the left nasal tip, right nasal tip, and left jaw line.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1944 to April 1946.

This appeal comes before the Board of Veterans' Appeals  (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

Additional evidence was associated with the Veteran's claim file in December 2012 without waiver of AOJ consideration.  However, the Board notes that a waiver is not required, as the new evidence is not pertinent.  38 C.F.R. § 20.1304 (2012) ("evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.").  

The additional evidence consisted of a December 2012 letter from the Veteran's treating physician discussing the removal of a basal cell carcinoma on the Veteran's back in October 2011 and liquid nitrogen treatment of inflamed solar keratosis on his nose in October 2012.  This claim is limited to entitlement to compensation for residuals of basal cell carcinoma on the Veteran's left nasal tip, right nasal tip, and left jaw line.  Accordingly, the Board has complied with the provisions of 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Neither the Veteran, nor his representative, requested review of the Veteran's scar under the revised regulations that became effective October 23, 2008.

2. The Veteran has a residual scar from his service connected basal cell carcinoma that is tender but does not meet any of the eight characteristics of disfigurement, does not cause limitation of motion, and is not unstable.
CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for a residual scar of basal cell carcinoma have been met.  38  U.S.C.A. 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7818 (2008, 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction with an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

The regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received in June 2006 and he has not requested reevaluation under the revised criteria, the revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008); 73 Fed. Reg. 54,708 (Jan. 20, 2012).

The Veteran's service-connected skin disability has been evaluated under Code 7818.  Under Code 7818, malignant skin neoplasms are to be rated as disfigurement of the head, face or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804 or 7805), or based on impairment of function.  38 C.F.R. § 4.118.

A 100 percent rating is available under Code 7818 when the skin malignancy requires therapy comparable to that used for systemic malignancies, like chemotherapy, x-ray therapy, or surgery more extensive than a wide local excision.  38 C.F.R. § 4.118, Note.  As the Veteran was found to have no active basal cell cancer at his February 2010 VA examination and according to his medical records, the only treatment the Veteran has undergone are Mohs procedures with ongoing check-ups every six months, he is not entitled to a 100 percent rating and evaluation should be made on the residuals.

Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  Higher ratings are available for more severe manifestations.  38 C.F.R. § 4.118.
 
Note (1) to Code 7800 provides that the eight characteristics of disfigurement for purposes of rating under 38 C.F.R. § 4.118 are:  Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Code 7801 provides ratings for scars, other than the face or neck, that are deep or cause limited motion and cover an area of at least 6 square inches.  38 C.F.R. § 4.118.
 
Code 7802 provides a rating for scars, other than the face or neck, that are superficial and do not cause limitation of motion and cover an area of at least 144 square inches.  38 C.F.R. § 4.118.
 
Code 7803 provides a rating for superficial, unstable scars.  Note (1) to Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 
 
Code 7805 provides for evaluation of scars on the limitation of function of the affected part.  38 C.F.R. § 4.118.

Private treatment records show the Veteran had a Mohs micrographic surgery on his left nasal tip in December 2005 on a 1.6 by 1.2 centimeter defect with clinical margins of 0.6 centimeters.  In May 2006 he had another Mohs surgery, this time on his left jaw line, on a 1.4 by 1 centimeter defect with clinical margins of 0.6 centimeters.  In June 2008 he had another Mohs surgery on a 1.4 by 1.2 centimeter defect with clinical margins of 0.8 by 0.6 centimeters on his right nasal tip.  

The VA examiner identified only one scar at the Veteran's February 2010 VA examination.  That scar, on the bridge of his nose, was measured at four centimeters.  The examiner reported it was nontender, the color normal to the skin, with no acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  The examiner noted that it did not affect the Veteran's activities of daily living, and the Veteran is not currently working.

In his September 2010 notice of disagreement, the Veteran stated that in fact the scar is discolored and is painful and tender.  He did not contend he had any additional scars or that the scar identified by the VA examiner met any of the eight criteria for disfigurement listed in Code 7801.

In this case, the Board finds that the evidence is in relative equipoise  regarding the tenderness of the Veteran's scar and the Veteran should be given the benefit of the doubt that his scar is tender to palpation.  Thus, a 10 percent rating is warranted under Code 7804, 38 C.F.R. § 4.118.

A rating greater than 10 percent is clearly not warranted as there is no evidence that the Veteran meets the criteria under Code 7800, 7801, 7802, 7803, or 7805, or that the Veteran has had any impairment of function during the appeal period.

Codes 7801 and 7802 do not apply because the Veteran's scar is located on his face. The Veteran does not meet the criteria under Code 7803 because there is no evidence his scar is unstable.  Considering Code 7805, there is no evidence of any disabling effects of the Veteran's scar. 

Finally, the record does not reflect that the Veteran's scar meets any of the characteristics of disfigurement listed in Code 7800.  None of the characteristics (scar 13 or more centimeters in length, 0.6 or more centimeters wide, with surface contour elevated or depressed on palpation, or adherent to underlying tissue, or an area of skin exceeding 39 square centimeters that is hypo- or hyper-pigmented, an abnormal texture, indurated and inflexible, or with missing underlying soft tissue) were found on examination or in evidence, and the Veteran has not contended that he has any.  Although the Veteran also claimed a change in the color of his scar, the examiner found no discoloration on objective examination in February 2010.  

Notably, the Veteran objected to the VA examiner's findings of tenderness and coloration, but made no contention that the scar met any of the other criteria for disfigurement.  The August 2012 lay statement submitted by the Veteran's son recounts that the Veteran has had a number of basal cell carcinomas removed, including on his nose, but does not address the existence or appearance of any residuals, including scars.    

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126. 

The record does not reflect that the Veteran's condition changed throughout the period of time during which the Veteran's claim has been pending to reach the criteria of an initial rating greater than 10 percent.  His last surgery to remove a basal cell carcinoma on his nasal tip was in 2008, prior to his 2010 VA examination.  Therefore, a staged rating is not warranted.

The Board has also considered whether a referral for extraschedular consideration is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there is nothing in the record to suggest that the Veteran's disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  The Board finds the Veteran's scar disability to be manifested by a painful/tender scar.  Scars painful to the touch are explicitly contemplated by a 10 percent rating under Diagnostic Code 7304 on the rating schedule.  Further, the VA examiner concluded that the Veteran's scar did not affect his activities of daily living and that there is no employment interference as a result.  There is no indication of marked interference with employment or frequent hospitalizations.  As such, the schedular rating that is assigned is fully adequate and referral for consideration of an extraschedular rating is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against a finding that the Veteran is entitled to an evaluation in excess of 10 percent. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran on June 16, 2006.  In the letter, the RO informed the Veteran of what evidence was required to substantiate the claims for service connection for basal cell cancer and of the Veteran's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established.  The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel  has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to notify was satisfied by way of the June 16, 2006 letter.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) .

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran also submitted lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in February 2010.  This opinion was rendered by a medical professional following a physical examination, interview of the appellant, and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

ORDER

Entitlement to an initial rating of 10 percent for the Veteran's nose scar as a residual of basal cell carcinoma is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


